Citation Nr: 1437170	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  99-04 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a chronic left lower extremity disorder other than the Veteran's service-connected left lower extremity diabetic peripheral neuropathy, to include left lower leg swelling, claimed as the result of herbicide exposure (left leg disorder).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1967 to February 1970.  He served honorably in the Republic of Vietnam and was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision of the Reno, Nevada Regional Office (RO) and has been before the Board on several occasions.  Relevant procedural history is summarized below.

In September 2002, the Board determined that new and material evidence had not been received to reopen the issue on appeal, among others.  The Veteran then subsequently appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In December 2003, the Court granted the Parties' Joint Motion for Remand; vacated the September 2002 Board decision; and remanded the Veteran's appeal to the Board for additional action.

In October 2010, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for the left leg disorder on appeal, but remanded the issue of entitlement to service connection to the RO for additional action.

Most recently, in September 2012 the Board again remanded this issue for further development.  Specifically, the Board requested the RO consider additional evidence which had not yet been reviewed by the RO.  This requested action was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.



FINDING OF FACT

Other than his service-connected diabetic peripheral neuropathy of the lower extremities, the Veteran does not have a current left leg disability manifested by swelling and pain that began during, or was otherwise caused by, his active service.


CONCLUSION OF LAW

The criteria for service connection for a left lower extremity disorder have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a left leg disorder.  He asserts his pain and swelling in his left leg either began during, or shortly after, his separation from active service.  He is already service-connected for diabetic peripheral neuropathy of the lower extremities, so the pertinent question is whether he has any other left leg disorder.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
  
In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  However, the Veteran's described pain and swelling in his left leg is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), and therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, F. 3d 1331 (Fed. Cir. 2013).

Similarly, the Board has considered that because the Veteran served in the Republic of Vietnam he was presumed exposed to herbicides, including Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree anytime after service.  38 C.F.R. § 3.307(a)(6).  However, the Veteran's described left leg pain and edema is also not included on the exclusive list of diseases which are covered by this presumption.  38 C.F.R. § 3.309(e).  Therefore, presumptive service connection due to presumed herbicide exposure also does not apply.

Finally, secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  The Veteran is currently service connected for several disabilities, including posttraumatic stress disorder, coronary artery disease, diabetes mellitus, and peripheral neuropathy of both legs.  Accordingly, secondary service connection will be considered.

As this claim has been pending nearly two decades, the claims file includes extensive medical records and other evidence.  All evidence has been carefully reviewed and considered by the Board, and the relevant evidence will be discussed below.

First, service treatment records were carefully reviewed and considered.  In May 1967, a few months after enlistment in active service, the Veteran sought treatment for complaints of swelling in his left foot since the previous day.  He reported no history of injury.  An x-ray of the left foot revealed no evidence of stress fracture.  Upon examination moderate swelling and tenderness was noted.  No disorder was diagnosed, but the Veteran was advised to take pain medication and placed on light duty for seventy-two hours.

Service treatment records do not reflect the Veteran sought any additional treatment for his left foot, or any other part of his left leg, during the remainder of his period of active service.   Instead, on his February 1970 separation examination his lower extremities were noted as normal, and no defects or diagnosis were indicated.  Therefore, although the Veteran experienced symptoms of pain in swelling in his left foot during service, service treatment records do not reflect he developed any chronic left leg disorder during active service.

The Veteran filed his initial claim for service connection for this disability in December 1986.  In that claim he described an injury to the left side of his body during active service, which he argued lead to his current pain in his left leg.  However, in subsequent written statements the Veteran described his left leg pain began ranging from one month to six months after returning from active service.  Regardless, throughout his appeals, the Veteran has described that pain and swelling in his left leg began either during or shortly after his active service.  His mother also described he developed pain and swelling in his left leg after returning from active service.

As lay individuals, the Veteran and his mother are competent to report what comes to them through their senses, such as experienced pain or observing swelling in the left leg.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, they lack the medical training and expertise to provide a complex medical opinion as to the etiology of the Veteran's current left leg symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Additionally, as will be discussed, in this case the Board finds the Veteran's competent lay statements made during the course of this appeal are outweighed by contradictory statements made during the course of medical treatment.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

In several written statements the Veteran described he sought treatment at the VA medical facility (VAMC) in Atlanta, Georgia for his symptoms of pain and swelling in his left leg shortly after his separation from active service in February 1970.  However, no treatment records from this period are included in the claims file.  Instead, after several attempts to obtain any such records from the VAMC in Atlanta, in a May 2005 written statement the Atlanta VAMC indicated there was no evidence medical records for the Veteran from 1970 to 1972, the period shortly after his return from active service, ever existed.

Instead, the earliest post-service medical records included in the claims file are from approximately 1984, more than a decade after his separation from active service.  In August 1984, the Veteran participated in an Agent Orange registry through the VA.  On the registry report a diagnosis of edema in the left leg was noted.  The Veteran indicated he first noticed this swelling of his left leg in 1982, approximately twelve years after his separation from active duty.  Later, in June 1985 he reported his left leg swelling and occasional pain had been occurring for "well over six months."

Therefore, the Veteran's own contemporaneous lay statements made during the course of medical treatment suggest his symptoms of pain and swelling in his left leg began in 1982, more than a decade after his separation from active service.  The Board may properly assign more probative value to lay statements made for treatment purposes than subsequent statements made for compensation purposes.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  Therefore, the Board finds the Veteran's lay statements made during the course of medical treatment estimating an onset of symptoms more than a decade after his separation from service are more probative than his statements made during a claim for benefits purposes, which assert his symptoms began during, or a few months after his separation from active service.  Therefore, the Board finds the probative evidence does not establish the Veteran's symptoms of left leg pain and swelling began during or shortly after his separation from active service.

The extensive post-service medical records reflect the Veteran continued to seek treatment for pain and swelling in his left leg since the mid-1980s.  However, no disability or etiology for these symptoms was diagnosed.  Instead, a July 1985 lower extremity venogram revealed there was no evidence of venous obstruction in the Veteran's left leg.

In March 1987, the Veteran was provided with a VA examination in conjunction with his initial claim for benefits.  The Veteran reported his left leg did not swell during his active service, but instead began shortly after he returned home.  The Veteran reported no specific injury to the left leg.  Upon examination the examiner noted the Veteran's left calf was 15 inches in circumference, while his right calf was 14 inches.  The Veteran's calf was also mildly tender to palpation and pressure.  However, the Veteran had full range of motion in his left leg, normal gait with no limp, and no discoloration or varicosities of the left leg.  Accordingly, the examiner diagnosed the Veteran had enlargement of the left calf with etiology undetermined.

Throughout the 1990s, the Veteran continued to seek occasional treatment for left leg pain and swelling.  For example, in November 1998 his left leg was noted to be swollen and tender to the touch.  However, a January 1999 venous Doppler ultrasound was again normal, and revealed no evidence of deep venous thrombosis as his veins were compressible with normal augmentation.  

Therefore, although the Veteran consistently sought treatment for the symptoms of pain and swelling in his left leg, the medical evidence does not establish he was diagnosed with any disability which caused these symptoms.

In May 1999, the Veteran testified before a decision review officer.  He described his left leg was always larger than his right, as reflected by the medical evidence.  He described he couldn't stand or walk much with his left leg because it would give out on him.  The Veteran also testified that some doctors had advised amputating his left leg.  However, the Board notes the claims file does not include any medical evidence suggesting, advising, or even mentioning amputation for the Veteran's left leg.

Throughout the 2000s the Veteran continued to seek treatment for his left leg.  Treatment records are inconsistent as to the presence of any edema in the left leg.  For example, in October 1999 VA treatment records no edema was noted, while in May 2000 a private emergency room noted mild "+1" edema on both legs.  

In September 2005, an arterial duplex examination performed at a private facility revealed no significant arterial occlusive disease in the lower extremities.

In December 2009, the Veteran was provided with a VA examination.  The examiner reviewed the claims file, as well as personally interviewed and examined the Veteran.  The examiner noted the Veteran had a history of chronic swelling in the left leg which had not progressed.  The examiner noted testing was all normal, including peripheral pulses, arterial ultrasound, and calculation of ankle-brachial index.  Therefore, the examiner found the Veteran had no current venous or peripheral arterial diseases.  Accordingly, he opined the Veteran's left leg condition was not related to any service-connected disability.

In November 2010, the same examiner again interviewed and examined the Veteran.  He noted the Veteran had a history of vague symptoms of pain in his left leg, but these complaints were not specific.  The examiner opined the Veteran's complaints therefore did not suggest venous insufficiency, statis dermatitis, deep vein, thrombophlebitis, or claudication due to peripheral arterial disease.  Testing was also normal, including arterial ultrasound and venous study.  Upon examination, both legs were normal with no edema, clubbing, or cyanosis.  There was no evidence of varicose veins or atrophic skin changes.  The examiner measured the circumference of the calf of each of the Veteran's legs, and they both measured 17 inches.  The Veteran also walked with a normal gait.  Therefore, the examiner opined there was no evidence of any current significant peripheral arterial or vascular disability in the Veteran's left leg.

The Board finds the examiner's two reports provide probative evidence against the Veteran's appeal.  The examiner twice reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  He provided a clear opinion that the Veteran did not have any current left leg disability, and provided a complete rationale for his opinion.  Therefore, his report provides additional probative evidence against the Veteran's appeal for service connection.

In February 2013, the Veteran submitted photocopies of his prescribed medications, including Ropinirole, Atorvastatin, and Glipizide, stating this demonstrated he had problems with his feet and legs.  However, his VA treatment records still do not reflect the Veteran has been diagnosed with any left leg disability - other than the already service-connected diabetic peripheral neuropathy.  Instead, an additional lower extremity venous duplex report from July 2012 revealed there was no evidence of deep venous thrombosis in either of the Veteran's legs.

Based on all of the foregoing, the evidence does not establish the Veteran's current symptoms of pain and swelling in his left leg were caused by any disability which began during, or were otherwise caused by, his active service.

First, as discussed above, after weighing the evidence the Board finds the Veteran's current symptoms did not began until more than a decade after his separation from active service.  Service treatment records do not reflect the Veteran had any chronic left leg disorder during active service, and during the course of medical treatment he reported these symptoms did not begin until more than a decade after his separation from active service.  Therefore, the Veteran's current symptoms did not begin during, or shortly after, active service.

Moreover, the evidence does not establish the Veteran's current symptoms of left leg swelling and pain were attributed to any diagnosed disability.  Although the Veteran consistently sought treatment for these symptoms throughout the period on appeal, no disability was diagnosed.  Instead, medical testing consistently revealed the Veteran's left leg was in normal condition. 

Finally, the medical evidence does not relate the Veteran's current symptoms of left leg pain and swelling to his active service, or any of his other currently service-connected disabilities.  As discussed above, although the Veteran is competent to report his symptoms, he lacks the medical expertise to diagnose the etiology of his current symptoms.  The extensive medical records in the claims file do not contain any medical opinion relating the Veteran's current left leg pain and swelling to his active service, or any of his other service-connected disabilities.  Instead, the VA examiner specifically opined the Veteran did not have a current left leg disability related to any of his current service-connected disabilities.

Therefore, based on the foregoing, the evidence does not establish the Veteran's current left leg pain and swelling either began during, or otherwise caused by, his active service, to include as secondary to any of his service-connected disabilities.  Accordingly, his appeal for service connection is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in January 1997, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The Board acknowledges this letter did not provide the notice required by the Dingess court.  However, such notice was provided by an additional letter in December 2006.  The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although all required notice was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated on several occasions following completion of the notice requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and available post-service private and VA medical records have been obtained and associated with the claims file.  As discussed above, the Veteran reported he sought VA treatment at the Atlanta VAMC shortly after his separation from active service in early 1970.  Several attempts were made to obtain these referenced records, but  in a May 2005 written statement the Atlanta VAMC indicated no records were available and there was no evidence medical records from 1970 to 1972 had ever existed.  Accordingly, such records were not available and no further actions were required by the VA.

The Board also recognizes the Veteran's June 2000 written statement indicated he recently began to receive social security disability benefits, and these medical records are held by another federal agency and were not obtained by the VA for processing in this claim.  38 U.S.C.A. § 5103A(c)(3).  However, the Board finds the referenced social security records are not even potentially relevant to this claim.  First, there is no indication the Veteran received any social security benefits relating to his left leg issue currently on appeal.  Instead, in his June 2000 statement he only discussed social security benefits in relation to his non-service connected back disorder.  Any medical records related to a separate back injury are not potentially relevant to his current appeal.  See 38 U.S.C. § 5103A(a)(2) ("Secretary is not required to provide assistance to a veteran under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim."); Golz v. Shinkseki, 590 F. 3d 1317, 1321 (Fed. Cir. 2010) (Holding that not all social security disability records must be sought, only those that are relevant to the veteran's claim.  Concluding otherwise would render the word "relevant" superfluous).  Additionally, the claims file includes treatment records for the Veteran's left leg back to 1984, several decades prior to when he indicated social security benefits began.  The claims file does not contain any indication of any available outstanding treatment records for his left leg condition that have not yet been associated with the claims file.  Therefore, because there is no indication of missing medical evidence and no indication the Veteran's social security disability benefits were related to the issue on appeal, the Veteran was not prejudiced by any failure to associate these social security records with the claims file.

The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was provided with a VA examination, the reports of which have been associated with the claims file.  The Board finds the VA examination was thorough and adequate and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




ORDER

Service connection for a chronic left lower extremity disorder, to include left lower leg swelling, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


